Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "a housing fixture" in line 9. It is unclear if this housing fixture is the same or different from the housing fixture recited in lines 3-4 of the claim.
Claims 14-16 are rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Patent Application Publication No. 2004/0052076) in view of Reed (U.S. Patent Application Publication No. 2016/0120010).
For claim 1, Mueller et al. discloses a light (the claimed term ‘horticultural light’ is not accorded any patentable weight since it merely recites the intended use of the structure, and the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) comprising:
a housing fixture having an outer surface including an opening (as discussed in [0193]: lighting unit 100 with “enclosure/housing arrangements” and “socket or fixture arrangement”); an array of different colored light emitting diodes (LEDs) positioned to emit light through the opening and operating at various peak wavelengths (as discussed in [0168]); a current control channel (as discussed in [0164]: processor 102) in electrical communication with at least one of the LEDs; a fixture control (as discussed in [0198] and [0200]: central controller 202) for controlling light wave intensity of each LED (as discussed in [0200]: the central controller 202 is configured to communicate commands  that include light intensity) via the current control channel; a fixture firmware (as discussed in [0042], [0071], [0072]: software, firmware) to store programmable user input; a fixture ID (as discussed in [0170]: identifiers) to identify the housing fixture in a system of horticultural lights participating in a fixture mesh network; and a current measuring device (as discussed in [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”) mounted within 
Mueller et al. discloses the invention substantially as claimed, but is silent about the fixture control mounted within the housing fixture and being configured to, responsive to detecting a current fault with the current measuring device, report the current fault to at least one other fixture control via the fixture mesh network. However, Reed teaches a light (Fig. 1: 106) comprising: a fixture control (as discussed in [0050], [0054] and Fig. 1: transceiver 112 with processor 116 function as a controller in that the processor receives data, performs analysis and determines what to do with the analysis, then generates a control command to the light sources 110) mounted within a housing fixture (as shown schematically in Fig. 1) for controlling light wave intensity of each LED (as discussed in [0056]); and a current measuring device (as discussed in the second sentence of [0050]: photosensor), and wherein the fixture control is configured to, responsive to detecting a current fault with the current measuring device, report the current fault (as discussed in [0017], [0050]: “the processor may control the light sources 110 based on the received illumination data signals” and [0054]: transceiver 112 may transmit the signals to the central control system 104 via the power distribution system 102) to at least one other fixture control via the fixture mesh network ([0057]: 

For claim 2, Mueller et al. as modified by Reed disclose the horticultural light according to claim 1, wherein the array of different colored LEDs contains one or more infrared (IR) LEDs, one or more red LEDs, one or more blue LEDs, one or more ultraviolet (UV) LEDs, and one or more white LEDs (Mueller et al. as discussed in [0202]).

For claim 10, Mueller et al. discloses a system of lights (the claimed term ‘horticultural light’ is not accorded any patentable weight since it merely recites the intended use of the structure, and the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) comprising:
a plurality of lights (Fig. 2: lighting unit 100), each consisting a housing fixture (as discussed in [0193]: with “enclosure/housing arrangements”) and an array of different colored light emitting diodes (LEDs) (as discussed in [0168]); a plurality of current control channels (as discussed in [0164] and shown in Fig. 1: processor 102 of each lighting unit 100) in electrical communication with at least one of the LEDs; a plurality of 
Mueller et al. discloses the invention substantially as claimed, but is silent about the plurality of fixture controls mounted within the housing fixture of its respective 


receiving a user input including intensity level (as discussed in [0200]: via central controller 202) for at least one LED color group (as discussed in [0168]); transmitting the user input to a fixture control (as discussed in [0200]: communicate to one or more lighting unit controller (LUCs)) of the horticultural light (as discussed in [0198]: “the LUCs and the central controller may be coupled together in a variety of configurations using a variety of different communication media and protocols to form the networked lighting system 200”); relaying information between a fixture mesh network of at least one fixture controls (as shown in Fig. 2 and discussed in last sentence of [0200]); based on the relayed information, controlling a wavelength intensity of a light emitting diode (LED) to produce a desirable colored light (as discussed in [0200]); measuring a current flow in the at least one LED color group (as discussed in [0165]-[0167]: “pulse amplitude modulation “PAM” and [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”) with a current measuring device (as discussed in [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”) mounted within a housing fixture (as discussed in [0193]: with “enclosure/housing arrangements”) of the horticultural light (as discussed in [0185]: “a signal source 124 that may be employed in, 
Mueller discloses the invention substantially as claimed, but is silent about the fixture control mounted within a housing fixture of the horticultural light; and the step of detecting a current fault; and responsive to detecting the current fault, reporting the current fault to the fixture mesh network. However, Reed teaches a method of programming a light (as discussed in [0065]) comprising: transmitting a user input to a fixture control (as discussed in [0050], [0054] and Fig. 1: transceiver 112 with processor 116 function as a controller in that the processor receives data, performs analysis and determines what to do with the analysis, then generates a control command to the light sources 110) mounted within a housing fixture (as shown schematically in Fig. 1) of the light; and detecting a current fault (as discussed in [0058]); and responsive to detecting the current fault, reporting the current fault (as discussed in [0017], [0050]: “the processor may control the light sources 110 based on the received illumination data signals” and [0054]: transceiver 112 may transmit the signals to the central control system 104 via the power distribution system 102) to at least one other fixture control via the fixture mesh network ([0057]: “send a notification or alert signal (e.g., via the power distribution system 102)”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al. to include the fixture control and detecting a current fault as taught by Reed for the advantages of monitoring and alerting when the LEDs include a faulty light source.


For claim 15, Mueller et al. as modified by Reed disclose the method of programming the horticultural light according to claim 14, wherein a master fixture control (Mueller et al. as discussed in [0198]: controller 202) receives a user input recipe via the wireless interface (Mueller et al. as discussed in [0180]) and transmits the user input recipe to other fixture control(s) in the fixture mesh network (Mueller et al. as discussed in [0180]).

For claim 16, Mueller et al. as modified by Reed disclose the method of programming the horticultural light according to claim 14 wherein a fixture firmware (Mueller et al. as discussed in [0042], [0071], [0072]: software, firmware) can be updated by connecting to an electrical control device via a USB bridge node, including a USB port and antenna (Mueller et al. as discussed in [0180] and [0189]: “one or more communication ports 120 may facilitate coupling multiple lighting units together as a networked lighting system”).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. in view of Reed, as applied to claims 1, 2, 10 and 13-16 above, and further in view of Nguyen et al. (U.S. Patent Application Publication No. 2017/0241632).
For claims 3-6, Mueller et al. as modified by Reed disclose the invention substantially as claimed, but fails to specifically show the wavelengths of the array of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. in view of Reed, as applied to claims 1, 2, 10 and 13-16 above, and further in view of Szeto et al. (U.S. Patent Application Publication No. 2016/0262313).
For claim 7, Mueller et al. as modified by Reed disclose the invention substantially as claimed, but fails to specifically show each of the one or more white LEDs have a color temperature of 5000k. However, Szeto et al. teaches a horticultural light (Figs. 2-3: 30) comprising: an array of different colored LEDs operating at various peak wavelengths (as discussed in [0030]); wherein each of the one or more white LEDs have a color temperature of 5000k (as discussed in [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
Applicant argues “The Office alleges that Mueller’s “signal source” reads on this claim limitation. Office Action, pg. 4. Applicant respectfully disagrees. Some of Mueller’s signal source sense current. Mueller f{[0186], However, these sensors are clearly disclosed by Mueller as being outside of any light fixture, and there is no disclosure in Mueller indicating that they sense current in LED color groups.”
However, the Examiner respectfully notes that the reference to Mueller discloses sensors within the lighting unit (as discussed in [0185]: “a signal source 124 that may be employed in, or used in connection with, the lighting unit 100”), the sensors as they sense the light coming from the LEDs (as discussed in [0049]), photosensors (as discussed in [0177]), and the sensors include current detection devices (as discussed in [0186]: “Additional examples of a signal source 124 include various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current, power, resistance, capacitance, inductance, etc.”).
Applicant’s arguments with respect to claims 1-7, 10 and 13-16 as rejected under Yoneoka et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643